Exhibit Consolidated Financial Statements of TITAN TRADING ANALYTICS INC. (A Development Stage Company) October 31, 2007 and 2006 (expressed in Canadian dollars) Report of Independent Registered Chartered Accountants To the Shareholders of Titan Trading Analytics Inc. We have audited the consolidated balance sheets of Titan Trading Analytics Inc. as at October 31, 2007 and 2006, and the consolidated statements of operations and comprehensive loss, shareholders’ equity and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at October 31, 2007 and 2006 and the results of its operations and its cash flows for each of the years then ended in accordance with Canadian generally accepted accounting principles. The consolidated financial statements as at October 31, 2005 and for the year then ended were audited by another firm of chartered accountants who expressed an opinion without reservation on those financial statements in their audit report dated February 24, 2006. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. “Collins Barrow Edmonton LLP” Edmonton, Alberta, Canada Signed February 20, 2008 Independent Registered Chartered Accountants Comments by Independent Registered Chartered Accountants for US Readers on Canada-United States of America Reporting Differences. The standards of the Public Company Accounting Oversight Board (United States) require the addition of an explanatory paragraph (following the opinion paragraph) when the financial statements are affected by conditions and events that cast substantial doubt on the Company’s ability to continue as a going concern, such as those described in Note 1 to the consolidated financial statements.Although we conducted our audit in accordance with both Canadian generally accepted accounting standards and the standards of the Public Company Accounting Oversight Board (United States), our report to the shareholders dated February 20, 2008, is expressed in accordance with Canadian reporting standards which do not permit a reference to such events and conditions in the report of the independent registered Chartered Accountants when the events and conditions are adequately disclosed in the financial statements. “Collins Barrow Edmonton LLP” Edmonton, Alberta, Canada Signed February 20, 2008 Independent Registered Chartered Accountants TABLE OF CONTENTS PAGE Consolidated Balance Sheets 1 Consolidated Statements of Operations and Comprehensive Loss 2 Consolidated Statements of Shareholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to the Financial Statements 5 - 21 TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) “A Development Stage Corporation” Consolidated Balance Sheets As at October 31, 2007 and 2006 (expressed in Canadian dollars) 2007 2006 ASSETS CURRENT Cash and cash equivalents $ 18,664 $ 314,450 Short-term investments (Note 4) 221,807 Sundry Receivable 404 4,954 Prepaid expenses & deposit 7,757 73,865 248,632 393,269 Deposit 23,500 Equipment (Note 5) 159,270 62,435 $ 431,402 $ 455,704 LIABILITIES CURRENT Accounts payable and accrued liabilities $ 274,173 $ 281,780 Loans and advances (Note 6) 350,831 216,082 625,004 497,862 Commitments (Note 10) Going Concern (Note 1) SHAREHOLDERS’ EQUITY Share capital (Note 7) 8,795,045 6,717,678 Warrants (Note 7) 812,255 725,989 Contributed surplus (Note 7) 2,119,682 1,913,572 Deficit (11,920,584 ) (9,399,397 ) (193,602 ) (42,158 ) $ 431,402 $ 455,704 See accompanying notes Approved on behalf of the Board: “Kenneth W. Powell” “Robert F. Roddick” Signed Signed - 1 - TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) “A Development Stage Corporation” Consolidated Statements of Operations and Comprehensive Loss Years ended October 31, 2007, 2006 and 2005 (expressed in Canadian dollars) 2007 2006 2005 Cumulative from2002 (inception of development stage) EXPENSES Software development (Note 9) 1,891,479 1,891,479 Research and development (Note 9) 1,331,369 860,456 609,130 2,981,486 General and administrative (Note 9) 1,079,507 820,450 723,638 3,460,722 Amortization 35,951 11,840 8,722 321,056 Bank charges and interest 39,769 29,138 1,752 76,120 Bad debt 3,000 Loss (Gain) on foreign exchange 42,566 (5,384 ) 47 40,167 Loss from operations 2,529,162 3,607,979 1,343,289 8,774,030 Interest and other income 7,975 8,557 Net loss and comprehensive loss (2,521,187 ) (3,607,979 ) (1,343,289 ) (8,765,473 ) LOSS PER SHARE – Basic $ (.07 ) $ (0.13 ) $ (0.07 ) WEIGHTED AVERAGE NUMBER OF SHARES USED TO CALCULATE LOSS PER SHARE 35,838,813 27,306,799 18,397,266 See accompanying notes - 2 - TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) “A Development Stage Corporation” Consolidated Statements of Shareholders’ Equity Years ended October 31, 2007, 2006 and 2005 (expressed in Canadian dollars) Share Capital Warrants Contributed Surplus Deficit Total October 31, 2004 3,948,594 116,544 11,200 (4,381,529 ) (305,191 ) Net loss (1,343,289 ) (1,343,289 ) Change in Accounting policy (66,600 ) (66,600 ) Private placement 800,362 133,121 933,483 Warrants exercised 72,240 (20,640 ) 51,600 Shares issued for debt 472,309 472,309 Stock compensation expense 211,694 211,694 October 31, 2005 5,293,505 229,025 222,894 (5,791,418 ) (45,994 ) Net loss (3,607,979 ) (3,607,979 ) Expired/cancelled warrants (58,274 ) 58,274 Software transfer 316,479 1,575,000 1,891,479 Private placement 1,060,253 324,706 1,384,959 Warrants exercised 363,920 (85,947 ) 277,973 Stock compensation expense 57,404 57,404 October 31, 2006 6,717,678 725,989 1,913,572 (9,399,397 ) (42,158 ) Net loss (2,521,187 ) (2,521,187 ) Expired/cancelled warrants (11,633 ) 11,633 Stock options exercised 78,904 (23,342 ) 55,562 Warrants exercised 884,171 (86,150 ) 798,021 Private placement 865,292 184,049 1,049,341 Warrants issued 249,000 249,000 Stock compensation expense 217,819 217,819 October 31, 2007 8,795,045 812,255 2,119,682 (11,920,584 ) (193,602 ) See accompanying notes - 3 - TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) “A Development Stage Corporation” Consolidated Statements of Shareholders’ Equity Years ended October 31, 2007, 2006 and 2005 (expressed in Canadian dollars) 2007 2006 2005 Cumulative from2002 (inception of development stage) OPERATING Net loss $ (2,521,187 ) $ (3,607,979 ) $ (1,343,289 ) $ (8,765,473 ) Adjustments for non-cash items Software development expense 1,891,479 1,891,479 Amortization 35,951 11,840 8,722 321,056 Research and development 249,000 62,735 262,500 574,235 Share option expense 217,819 57,404 123,654 429,862 Loss on disposal of equipment 1,021 Net changes in non-cash working capital balances: Sundry receivable 4,550 4,483 2,226 3,409 Prepaid expenses 42,608 (73,161 ) (704 ) Accounts payable and accrued liabilities (7,608 ) 114,080 (4,745 ) (29,323 ) 241,467 (1,978,867 ) (1,539,119 ) (951,636 ) (5,332,267 ) INVESTING Loan receivable (62,735 ) Purchase of equipment (132,786 ) (43,276 ) (20,666 ) (202,377 ) Short-term investments (221,807 ) (221,807 ) (354,593 ) (43,276 ) (20,666 ) (486,919 ) FINANCING Issue of common shares and warrantsnet of issue costs 1,902,925 1,662,932 1,021,523 4,916,795 Redemption of common shares (15,000 ) (15,000 ) Loans and advances 134,749 124,722 77,206 560,638 2,037,674 1,787,654 1,083,729 5,462,433 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (295,786 ) 205,259 111,427 (356,753 ) CASH AND CASH EQUIVALENTS (BANK INDEBTEDNESS), BEGINNING OF PERIOD 314,450 109,191 (2,236 ) 375,417 CASH AND CASH EQUIVALENTS (BANK INDEBTEDNESS), END OF PERIOD $ 18,664 $ 314,450 $ 109,191 $ 18,664 CASH USED IN OPERATING ACTIVITIES INCLUDES: Bank charges and interest $ 39,769 $ 29,138 1,752 76,120 See accompanying notes - 4 - TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) “A Development Stage Corporation” Notes to Consolidated Financial Statements Years ended October 31, 2007 and 2006 (expressed in Canadian dollars) 1. NATURE OF OPERATIONS & GOING CONCERN (a) Operations Titan Trading Analytics Inc. (“Titan” or the “Company”) was incorporated on November 30, 1993.The Company is a development stage company that focuses on developing financial software for market timing, trading analytics and automated trading execution. The Company has yet to establish profitable business operations and has remained in research and development mode since its incorporation.Since 2002 the Company has been developing an automated trading platform.Cumulative balances incurred in developing the automated trading platform since 2002 have been presented in the financial statements.The Company currently has two distinct trading products in its line-up, each of which is now beginning to establish a real-world track record to demonstrate its potential as a revenue source. (b) Going concern The consolidated financial statements of Titan have been prepared on the basis of accounting principles applicable to a going concern, which assumes that the Company will be able to continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities in the normal course of business. Several adverse conditions cast substantial doubt on the validity of this assumption.
